1                                                         HONORABLE RICHARD A. JONES
2
3
4
5
6
                             UNITED STATES DISTRICT COURT
7
                            WESTERN DISTRICT OF WASHINGTON
8                                     AT SEATTLE
9    ANNE BLOCK,

10                                                      CASE NO. C18-1048-RAJ
                   Plaintiff,
11
12          v.                                          AMENDED ORDER

13
     SNOHOMISH COUNTY, et al.,
14
15                 Defendants.

16
            The Court issues this Amended Order to clarify its position in its previous Order
17
     (Dkt. # 30) regarding Plaintiff Anne Block’s Bar Order entered at Dkt. # 122 in Block v.
18
     Washington State Bar Association et al., 2:15-cv-2018-RSM. On February 11, 2019, the
19
     Ninth Circuit Court of Appeals vacated the Bar Order on procedural grounds and
20
     remanded with instructions to give Plaintiff notice and an opportunity to oppose a future
21
     such order. Id. at Dkt. # 213.
22
            This Amended Order clarifies that in its previous Order (Dkt. # 30), the Court did
23
     not rely on the enforceability of the Bar Order in dismissing Plaintiff’s claims in this case
24
     with prejudice. The Court notes, however, that the Order included two sentences that
25
     impressed upon Plaintiff the need to follow the Bar Order in future filings. On this point,
26
27
28   ORDER – 1
1    the differences between this Order and the original Order are the second-to-last
2    paragraphs of Section III.A and III.C, where the two sentences have been removed.
3           Moreover, because Chief Judge Martinez already affirmed on February 19, 2019
4    this Court’s decision denying Plaintiff’s Motion for Disqualification (Dkt. # 22), this
5    Amended Order will not repeat the referral process under Local Civil Rule 3(f). The
6    changes to this Amended Order do not affect in any way this Court’s analysis on that
7    request, and they do not change that ruling. The Introduction, Conclusion, and Section
8    III.D are updated accordingly removing this referral language and noting that Chief Judge
9    Martinez approved of the Court’s decision.
10                                     I. INTRODUCTION

11          This matter comes before the Court on Motions to Dismiss filed by Defendants
12   Shannon Ragonesi, Amanda Butler and Keating, Buckling and McCormick (collectively,
13   the “KBM Defendants”), and Defendants Snohomish County and Commissioner Jacalyn
14   Brudvik (collectively, the “Snohomish County Defendants”). Dkt. ## 12, 19. The Court
15   also considers Plaintiff Anne Block’s (“Plaintiff”) Motion for Extension of Time (Dkt. #
16   21), several motions included in Plaintiff’s Responses to Defendants’ Motions to Dismiss
17   (Dkt. ## 16, 22), Plaintiff’s Motion to Strike Supplemental Authorities, and Plaintiff’s
18   Surreply, which contains a Motion to Strike. Dkt. ## 25, 27.
19          For the reasons stated below, the Court GRANTS Plaintiff’s Motion for Extension
20   of Time (Dkt. # 21), GRANTS Defendants’ Motions to Dismiss (Dkt. ## 12, 19), and
21   DISMISSES Plaintiff’s claims against these Defendants WITH PREJUDICE. The
22   Court DENIES all of Plaintiff’s other outstanding motions. Dkt. ## 22, 25, 27.
23   Moreover, the Court also ORDERS the Plaintiff to SHOW CAUSE, within fourteen
24   (14) days of this Order, why this case should not also be dismissed as to Defendant Pat
25   McMahon.
26
27
28   ORDER – 2
1                                        II. BACKGROUND

2    A.     Ms. Block’s Litigation History
3           The saga of legal proceedings connected with this, and other cases filed by
4    Plaintiff, is extensive. The Court will not devote an inordinate amount of time recounting
5    the long history of Plaintiff’s legal conquest against the City of Gold Bar, Snohomish
6    County, and the court systems in the State of Washington. Those facts are set forth in
7    great details in orders from Plaintiff’s previous cases before this Court. However, a brief
8    summary of Plaintiff’s litigation history before this Court is necessary to view Plaintiff’s
9    Complaint in the proper context.
10          Generally, Plaintiff’s claims all stem from ongoing disputes with the City of Gold
11   Bar and Snohomish County that started with the entities’ responsiveness to Plaintiff’s
12   Public Records Act requests. The first case, Anne Block v. City of Gold Bar, Case No.
13   C14-cv-00235-RAJ, involved claims against the City of Gold Bar, Snohomish County,
14   and current and past municipal employees and officials, alleging a conspiracy to violate
15   her rights. This Court granted the Defendants’ initial motion to dismiss but granted leave
16   to amend. Dkt. # 61, Block v. City of Gold Bar, Case No. C14-cv-00235-RAJ. After
17   Plaintiff filed an amended complaint, the Defendants again moved to dismiss for failure
18   to state a claim, which this Court granted, dismissing Plaintiff’s claims with prejudice.
19   Id., Dkt # 89. On January 5, 2016, this Court went on to grant Defendants’ motion for an
20   award of attorney’s fees finding: (1) Plaintiff’s claims to be “entirely groundless and
21   frivolous”; (2) Plaintiff vexatiously pursued this litigation in bad faith; and, (3) that
22   Plaintiff “continued much of her abusive conduct even after the Court specifically
23   forbade Plaintiff from doing so.” Id., Dkt. # 107 at 4-6.
24          Judge Martinez presided over the second case, Block v. Washington State Bar
25   Association et al., 2:15-cv-2018-RSM. In that case, Plaintiff filed a complaint naming 56
26   different Defendants including the City of Gold Bar, Snohomish County, current and
27   former city and county employees and officials, and the attorneys who had represented
28   ORDER – 3
1    the municipal defendants and their employees in prior lawsuits filed by Plaintiff, again
2    alleging a widespread RICO conspiracy to violate her rights. Id. at Dkt. # 1. Judge
3    Martinez granted the Defendants’ motions to dismiss with prejudice and without leave to
4    amend. Id. at Dkt. ## 84, 122. In dismissing Plaintiff’s claims, Judge Martinez noted
5    that “considering Plaintiff’s litigation history in this and other courts, and viewing the
6    record in this case as a whole, it is clear to the Court that Plaintiff has engaged in this
7    litigation vexatiously and as a means of harassment of the Defendants, and not merely to
8    seek justice for her alleged injuries.” Id., Dkt. # 122 at 21. Judge Martinez’s Order
9    echoed some of specific instances of objectionable behaviors from Plaintiff that this
10   Court recognized in its previous Order, such as (1) referring to Defendant’s attorneys as
11   “pieces of shit”; (2) responding to defense motions by threatening to bring more lawsuits;
12   and (3) stating in open court that if the court ruled in favor of her opponents that she
13   would file a lawsuit against them every week. Id. at 23-24. Accordingly, Judge
14   Martinez also entered a Bar Order imposing prefiling restrictions on any pro se case filed
15   by Ms. Block in the Western District of Washington. Id. at 25-26. Under these
16   restrictions, Plaintiff must show good cause permitting such action, setting forth the
17   viability of every claim in light of her previous litigations; if Plaintiff does not make such
18   a filing, the Court will dismiss Plaintiff’s action sua sponte and may impose sanctions.
19   Id.
20          On May 8, 2018, Plaintiff “inexplicably” filed another lawsuit in the Middle
21   District of Pennsylvania against the Washington State Bar Association and 29 other
22   Washington defendants associated with her legal actions; the case was quickly transferred
23   to this Court. See Dkt. ## 1, 4, Block v. Washington State Bar Association et al., 2:18-cv-
24   907-RSM. Judge Martinez determined that the Bar Order applied to Plaintiff’s suit and
25   dismissed Plaintiff’s complaint. Id. at Dkt. # 62.
26          On June 27, 2018, Plaintiff filed the present case in Snohomish County Superior
27   Court, which was subsequently removed to this Court. Dkt. # 1-1. A few days later, on
28   ORDER – 4
1    July 2, 2018, Plaintiff filed an action in Pierce County Superior Court, naming King
2    County Superior Court, King County, King County Superior Court Judges Michael Scott,
3    Julie Spector, Laura Inveen, and Beth Andrus, defense counsel for the City of Gold Bar,
4    and the Mayor of Gold Bar as Defendants. Block v. King County Superior Court, et al.
5    Case No. 3:18-cv-05579-BHS. That case, which argued claims similar to Plaintiff’s
6    Complaint in this case, was also removed from a Washington Superior Court. Id. at Dkt.
7    # 1. On September 29, 2018, Judge Settle granted the Gold Bar Defendants’ motion to
8    dismiss, and on January 14, 2019 the King County Defendants’ motion for summary
9    judgment on the basis that Plaintiff’s claims were barred by litigation and judicial
10   immunity. See Dkt. ## 20, 30, Block v. King County Superior Court, et al. Case No.
11   3:18-cv-05579-BHS. 1
12   B.     Allegations of Ms. Block’s Complaint
13          Plaintiff’s Complaint is, to put it mildly, difficult to decipher. It is confusingly
14   organized with paragraph numberings that make little sense, rife with conclusory and
15   inflammatory accusations, and is full of vague claims that resemble twisted versions of
16   actual legal standards. Nevertheless, the Court endeavors to discern what claims can be
17   reasonably extracted from Plaintiff’s filing.
18          The basis for Plaintiff’s Complaint appears to be another event in the long-running
19   litigation against the City of Gold Bar in the Snohomish County Superior Court, Cause
20   No. 15-2-06148-6. According to Plaintiff’s Complaint, Defendants Snohomish County
21   and Snohomish County Superior Court Commissioner Jacalyn Brudvik violated her rights
22   under federal and state laws by granting her request to continue a hearing for a motion for
23   sanctions filed by the City of Gold Bar. Dkt. # 1-1 at pp. 4-13. The order in question,
24
     1
25    The Court takes judicial notice of these other actions. Fed. R. Evid. 201; see also Holder v.
     Holder, 305 F.3d 854, 866 (9th Cir. 2002) (taking judicial notice of opinion and briefs filed in
26   another proceeding); United States ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc.,
     971 F.2d 244, 248 (9th Cir. 1992) (courts “may take notice of proceedings in other courts, both
27   within and without the federal judicial system, if those proceedings have a direct relation to
     matters at issue”).
28   ORDER – 5
1    dated June 1, 2018, was granted after Plaintiff requested accommodation under
2    Washington GR 33, claiming she was unable to hear, walk, or drive safely because of an
3    ear infection. Id. at pp. 4-8. Plaintiff contends that Commissioner Brudvik violated her
4    rights by requiring her to provide written documentation of the medical issue that Ms.
5    Block relied upon in requesting the continuance. Id. at p. 8, ¶¶ 3.90-3.91. 2 Plaintiff also
6    faults Commissioner Brudvik for allegedly holding an “ex parte” hearing on Plaintiff’s
7    motion, and for setting the new hearing date for June 15, 2018, instead of June 7, 2018.
8    Id. at ¶¶ 3.94-3.98. Against the Snohomish County Defendants, Plaintiff requests
9    injunctive relief “and/or a writ of certiorari and prohibition” to the Snohomish County
10   Superior Court to vacate and enjoin Commissioner Brudvik’s order, as well as
11   declaratory relief that Commissioner Brudvik “is in violation of state and federal
12   constitutional and state privacy laws.” Id. at ¶¶ 9.1-9.6.
13          In addition to Snohomish County and Commissioner Brudvik, Plaintiff also named
14   as Defendants in this action the lawyers representing the City of Gold Bar in the
15   underlying Snohomish County action: Shannon Ragonesi, Amanda Butler and their law
16   firm Keating, Buckling and McCormick. Plaintiff argues that the KBM Defendants
17   violated her rights under state and federal law by filing the underlying motion for
18   sanctions against her in the Snohomish County lawsuit. Id. at 11, ¶ 3.12. Against the
19   KBM Defendants, Plaintiff claims violations of the Americans with Disabilities Act
20   (“ADA”), the First Amendment of the United States Constitution, and the Fourteenth
21   Amendment of the United States Constitution. Dkt. # 1-1 at ¶¶ 1.13 3.12. Plaintiff also
22   asserts state law claims of barratry, abuse of process, intentional infliction of emotional
23   distress, defamation, and deceptive trade violations. Id. at 14-19. Plaintiff also seeks
24   Declaratory Judgment under RCW 7.24 declaring that the KBM Defendants’ actions
25   2
       Although Plaintiff contends that Commissioner Brudvik’s order required Plaintiff to turn over
26   Plaintiff’s “medical files since birth,” the actual order, for which the Court takes judicial notice
     of and is attached as Appendix A to the KBM Defendants’ Motion to Dismiss (Dkt. # 12),
27   simply states that Plaintiff must submit written documentation of medical issues with regard to
     Plaintiff’s request for a continuance.
28   ORDER – 6
1    violated her rights, and for a reference to the U.S. Department of Justice Civil Rights
2    Division for “appropriate criminal prosecution.” Dkt. # 1-1 at 13, 16-18.
3           On July 25, 2018, the KBM Defendants filed their Motion to Dismiss. Dkt. # 12.
4    On August 13, 2018, Plaintiff filed a Motion for Extension of Time to file a response,
5    citing “computer problems.” Dkt. # 15. Plaintiff filed her Response a day later, and the
6    Court terminated the Motion for Extension of Time as moot. Dkt. # 16. Plaintiff’s
7    Response purported to contain a number of motions separate from the Response, though
8    they were not noted as such. Id. at 2-4.
9           On August 23, 2018, the Snohomish County Defendants filed their Motion to
10   Dismiss. Dkt. # 19. On September 10, 2018, Plaintiff again filed a Motion for Extension
11   of Time, and again cited “computer problems.” Dkt. # 21. 3 Plaintiff’s filing a day later
12   was noted as a “Motion to Disqualify, Motion to Strike, and Response” to the Snohomish
13   County Defendants’ Motion to Dismiss. Dkt. # 22. The Snohomish County Defendants
14   filed a Reply (Dkt. # 23), and Plaintiff filed a “Surreply” that was not noted as a motion,
15   but requested the Court strike various portions of the Motion to Dismiss that she
16   disagreed with. Dkt. # 25.
17          On October 24, 2018, the KBM Defendants filed supplemental authority, which
18   consisted solely of Judge Settle’s Order in Block v. King County Superior Court, et al.
19   Case No. 3:18-cv-05579-BHS dismissing that case on summary judgment. Dkt. # 26.
20   On November 1, 2018, Plaintiff moved to strike this supplemental authority. Dkt. # 27.
21          All of these motions are now before this Court.
22                                      III. DISCUSSION.

23          A.     KBM Defendants’ Motion to Dismiss (Dkt. # 12)
24          Rule 12(b)(6) requires the court to assume the truth of the complaint’s factual
25   allegations and credit all reasonable inferences arising from those allegations. Sanders v.
26
     3
27    As a preliminary matter, the Court GRANTS Plaintiff’s Motion to Extend, which is
     unopposed, based on Plaintiff’s alleged technical difficulties. Dkt. # 21.
28   ORDER – 7
1    Brown, 504 F.3d 903, 910 (9th Cir. 2007). The plaintiff must point to factual allegations
2    that “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550
3    U.S. 544, 568 (2007). If the plaintiff succeeds, the complaint avoids dismissal if there is
4    “any set of facts consistent with the allegations in the complaint” that would entitle the
5    plaintiff to relief. Id. at 563; Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (“When there
6    are well-pleaded factual allegations, a court should assume their veracity and then
7    determine whether they plausibly give rise to an entitlement to relief.”). The court
8    typically cannot consider evidence beyond the four corners of the complaint, although it
9    may rely on a document to which the complaint refers if the document is central to the
10   party’s claims and its authenticity is not in question. Marder v. Lopez, 450 F.3d 445, 448
11   (9th Cir. 2006). The court may also consider evidence subject to judicial notice. United
12   States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003).
13          Because Plaintiff is pro se, the court must construe her complaint liberally when
14   evaluating it under the Iqbal standard. See Johnson v. Lucent Techs., Inc., 653 F.3d
15   1000, 1011 (9th Cir. 2011). Although the court holds the pleadings of pro se plaintiffs to
16   “less stringent standards than those of licensed attorneys,” Haines v. Kerner, 404 U.S.
17   519, 520 (1972), “those pleadings nonetheless must meet some minimum threshold in
18   providing a defendant with notice of what it is that it allegedly did wrong.” Brazil v. U.S.
19   Dep’t of the Navy, 66 F.3d 193, 199 (9th Cir. 1995). Accordingly, the court should “not
20   supply essential elements of the claim that were not initially pled.” Bruns v. Nat’l Credit
21   Union Admin., 122 F.3d 1251, 1257 (9th Cir. 1997). Nevertheless, “[l]eave to amend
22   should be granted unless the pleading could not possibly be cured by the allegation of
23   other facts, and should be granted more liberally to pro se plaintiffs.” McQuillion v.
24   Schwarzenegger, 369 F.3d 1091, 1099 (9th Cir. 2004) (quoting Ramirez v. Galaza, 334
25   F.3d 850, 861 (9th Cir. 2003)) (internal quotation marks omitted)
26          The KBM Defendants were the first to move to dismiss Plaintiff’s claims, on the
27   grounds that (1) Plaintiff’s filing might constitute a violation of the Bar Order against
28   ORDER – 8
1    Plaintiff’s filing complaints in this District; (2) the conduct by KBM alleged in the
2    Complaint is protected by absolute immunity; and (3) Plaintiff fails to state a claim under
3    federal or state law. Dkt. # 12.
4           The Court agrees with the KBM Defendants that at the very least, Plaintiff’s
5    claims fail as a matter of law because the KBM Defendants enjoy absolute immunity for
6    their alleged litigation conduct serving as the basis for Plaintiff’s claims. Generally,
7    Washington law establishes that an attorney is immune from litigation by an opposing
8    party for actions taken on behalf of a client against that party, under the doctrine of the
9    “judicial action privilege.” Jeckle v. Crotty, 120 Wn. App. 374, 386, 85 P.2d 931 (2004);
10   McNeal v. Allen, 95 Wash. 2d 265, 621 P.2d 1285 (1980). This doctrine bars a plaintiff
11   from suing attorneys and law firms for actions undertaken in litigation while
12   “representing their clients.” Id.
13          Here, the basis for Plaintiff’s case against the KBM Defendants appears to be
14   KBM’s filing a motion for sanctions against Plaintiff, rescheduling a hearing,
15   participating in an alleged ex parte hearing, and seeking to have a Commissioner decide
16   on of their motions. Dkt. # 1-1 at ¶¶ 3.8-3.9, 3.94-3.97, 3.12-3.16. Because all of these
17   actions were taken by KBM through its representation of the City of Gold Bar in active
18   litigation, they are protected by the judicial action privilege and cannot serve as the basis
19   for Plaintiff’s claims. See, e.g, McClain v. 1st Sec. Bank of Washington, C15-1945 JCC,
20   2016 WL 8504775, at *5 (W.D. Wash. Apr. 21, 2016) (applying Jeckle and determining
21   that because “[a]ll of McClain’s state law claims against Huffington, McKay, and their
22   firm are based on actions they took on behalf of FSBW . . . [t]hey are therefore immune
23   from liability for these actions.”).
24          Even if these actions were not protected by the judicial action privilege, the Court
25   would still find that all of Plaintiff’s claims against the KBM Defendants would fail.
26   First, Plaintiff’s federal constitutional claims, which the Court construes as arising under
27
28   ORDER – 9
1    42 U.S.C. § 1983, 4 would fail as a matter of law. To state a claim under Section 1983, a
2    plaintiff must allege that the constitutional violation she suffered was committed by a
3    person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Gomez v.
4    Toledo, 446 U.S. 635, 640 (1980). The KBM Defendants are private citizens, and
5    Plaintiff fails to allege that they were acting under color of state law. Even if Plaintiff
6    had done so, the KBM Defendants would be entitled to qualified immunity because of the
7    actions they took in litigation on behalf of their client, the City of Gold Bar. Filarsky v.
8    Delia, 566 U.S. 377, 390 (2012) (holding that attorneys “acting on behalf of the
9    government” on a non-permanent, non-full-time basis are afforded qualified immunity).
10          Second, Plaintiff’s state law claim for barratry fails as a matter of law. The crime
11   of barratry, codified at RCW 9.12.010, does not provide for a civil cause of action, and
12   this Court has already held that such claims are not viable. See, e.g., Wells Fargo Bank,
13   N.A. v. Genung, No. C13-0703JLR, 2013 WL 6061592, at *7 (W.D. Wash. Nov. 18,
14   2013) (“[T]his court has not found any authority indicating that RCW 9.12.010
15   establishes a private cause of action.”). Moreover, even if such an action was permitted,
16   Plaintiff fails to allege facts that suggest that the KBM Defendants brought, or
17   encouraged another person to bring, a false suit against her; in fact, Plaintiff was the party
18   who initiated the underlying suit against Gold Bar, not the KBM Defendants.
19          Third, Plaintiff’s claim for abuse of process under Washington law also fails. A
20   person commits the tort of abuse of process when he or she “uses a legal process . . .
21   against another primarily to accomplish a purpose for which it is not designed.” Bellevue
22   Farm Owners Ass’n v. Stevens, 198 Wash. App. 464, 394 P.3d 1018, 1024 (2017)
23   (quoting Restatement (2d) of Torts § 682). “[T]he mere institution of a legal
24   proceeding[,] even with a malicious motive[,] does not constitute an abuse of process.”
25   Maytown Sand and Gravel, LLC v. Thurston Cty., 191 Wash.2d 392, 423 P.3d 223, 247
26   4
      Plaintiff appears to agree with this construction and does not contest the KBM Defendants’
27   argument that Section 1983 applies to Plaintiff’s alleged constitutional violations. Dkt. # 16 at
     10.
28   ORDER – 10
1    (2018) (quotations omitted). Here, Plaintiff’s allegations against the KBM Defendants,
2    who Plaintiff generally faults for moving for sanctions and rescheduling hearings, fail to
3    set forth how the KBM Defendants were using legal processes in unintended ways.
4    Moreover, Plaintiff fails to articulate any cognizable harm from these actions.
5           Fourth, Plaintiff’s “deceptive trade practices” argument fails to state a claim under
6    the Washington Consumer Protection Act (“CPA”). To state a claim under the CPA, a
7    plaintiff must allege five elements: (1) “an unfair or deceptive act or practice,” (2)
8    occurring “in trade or commerce,” (3) “a public interest,” (4) “injury to the plaintiff in his
9    or her business or property,” and (5) “a causal link between the unfair or deceptive act
10   and the injury suffered.” Indoor Billboard/Wash., Inc. v. Integra Telecom of Wash., Inc.,
11   162 Wash. 2d 59, 170 P.3d 10, 17 (2007) (citing Hangman Ridge Training Stables v.
12   Safeco Title Ins. Co., 105 Wash.2d 778, 719 P.2d 531, 535 (1986)). An unfair or
13   deceptive act is an act that deceives or “[has] the capacity to deceive a substantial portion
14   of the public.” Indoor Billboard, 170 P.3d at 18. Plaintiff alleges that the KBM
15   Defendants “knowingly published omitted fact [sic] amount to deceptive act or practices
16   in the conduct of trade or commerce,” but does not explain how these acts were deceptive
17   under Washington law, how they harmed a business she owns in any way, and how they
18   implicated the public interest.
19          Fifth, Plaintiff fails to state a claim for intentional infliction of emotional distress
20   or “outrage.” To establish a claim of intentional infliction of emotional distress, a
21   plaintiff must show: (1) extreme and outrageous conduct, (2) intentional or reckless
22   infliction of emotional distress, and (3) severe emotional distress. See, e.g., Reid v.
23   Pierce Cty., 136 Wash.2d 195, 961 P.2d 333, 337 (1998); Christian v. Tohmeh, 191
24   Wash. App. 709, 366 P.3d 16, 30 (2015). “Liability [for intentional infliction of
25   emotional distress] exists only where the conduct has been so outrageous in character,
26   and so extreme in degree, as to go beyond all possible bounds of decency, and to be
27   regarded as atrocious, and utterly intolerable in a civilized community.” Reid, 961 P.2d at
28   ORDER – 11
1    337 (internal quotation marks, citation, and emphasis omitted). Here, Plaintiff’s
2    allegations generally paint a picture of a law firm attempting to get Plaintiff to comply
3    with normal litigation processes. Nothing in Plaintiff’s Complaint rises to the level of
4    outrage required for such a claim. Moreover, Plaintiff fails to articulate any sort of
5    “severe emotional distress.”
6           Sixth, Plaintiff’s defamation claim, which mirrors her abuse of process claim, also
7    fails. To plead defamation under Washington law, a plaintiff must show four essential
8    elements: falsity, an unprivileged communication, fault, and damages. Mark v. Seattle
9    Times, 96 Wash.2d 473, 486, 635 P.2d 1081, 1088 (1981). Plaintiff’s defamation claim
10   fails on each element. Plaintiff does not identify any “false” statement made by the KBM
11   Defendants, nor does Plaintiff allege that any such statement was unprivileged. Plaintiff
12   argues that Defendants published “omitted facts,” but does not elaborate on what those
13   facts were, and why they matter. Dkt. # 1-1 at 14. Plaintiff also fails to plead fault and
14   any resulting damage. Moreover, in addition to being foreclosed by the judicial action
15   privilege, Plaintiff’s defamation claim is also subject to Washington’s litigation privilege.
16   Statements made during the course of and relevant to judicial proceeding are absolutely
17   privileged. Story v. Shelter Bay Co., 52 Wn. App. 334, 338, 760 P.2d 368, 371 (1988).
18          In her Response, Plaintiff makes a series of arguments that range from irrelevant
19   to inaccurate. First, Plaintiff’s Response starts off as a series of purported and improperly
20   noted motions, all of which this Court will DENY. Dkt. # 16 at 2-4. The Court’s
21   responses to Plaintiff’s purported Motion to Disqualify and Motion to Strike Character
22   Evidence, which are not noted in this Response but are reproduced and noted in
23   Plaintiff’s Response to the Snohomish County Defendants Motion to Dismiss, are
24   discussed below, and denied for the same reasons. As to Plaintiff’s “Motion to Strike
25   Motion in its Entirety,” Plaintiff’s argument that the Court should strike the KBM
26   Defendant’s Motion because it is missing page three is unavailing; the Motion clearly
27   includes page three. See Dkt. # 12 at 3.
28   ORDER – 12
1             Second, Plaintiff spends numerous pages in an apparent attempt to relitigate the
2    circumstances that led to the Bar Order, as well as the viability of the Bar Order itself.
3    Dkt. # 16 at 4-8. The Court finds these claims meritless. Plaintiff’s behavior that led to
4    the Bar Order is well-documented in previous suits before this Court, and Plaintiff’s
5    behavior and arguments in this case do nothing to dispel the appropriateness of that Bar
6    Order.
7             Third, Plaintiff argues that Washington’s Constitution does not allow for
8    immunities. Dkt. # 16 at 8. Plaintiff’s argument here is based off a misreading of Article
9    1, Section 12 of Washington’s Constitution, which states “No law shall be passed
10   granting to any citizen, class of citizens, or corporation other than municipal, privileges
11   or immunities which upon the same terms shall not equally belong to all citizens, or
12   corporations.” This provision applies to challenges of laws passed by the Washington
13   Legislature that confers a privilege or immunity to a certain class of citizens. Grant Cty.
14   Fire Prot. Dist. No. 5 v. City of Moses Lake, 150 Wash.2d 791, 805, 83 P.3d 419, 425
15   (2004). The privileges or immunities must pertain to “those fundamental rights which
16   belong to the citizens of the state by reason of such citizenship.” Id.
17            This provision allows for the challenge of laws conferring unequal benefits
18   affecting fundamental rights; it does not eliminate the existence of immunities altogether.
19   Plaintiff ignores the host of immunities that the Washington Supreme Court has since
20   recognized, such as judicial immunity, or those granted by statute, for which the KBM
21   Defendants cite numerous examples. Schibel v. Eymann, 189 Wash.2d 93, 102 n. 1, 399
22   P.3d 1129, 1133 n. 1 (2017) (recognizing judicial immunity); see also Dkt. # 18 at 2
23   (citing various statutory immunities codified at RCW 4.24.235 - 4.24.300; 4.24.400 -
24   4.10, 4.24.510; 4.24.720-740; and 4.24.800 - 4.24.810). Moreover, the judicial action
25   privilege, litigation privilege, and judicial immunity are all common law immunities, and
26   Plaintiff has shown no plausible application of Washington’s Constitution that would
27   eliminate these doctrines. See, e.g., RCW 4.04.010 (“The common law, so far as it is not
28   ORDER – 13
1    inconsistent with the Constitution and laws of the United States, or of the state of
2    Washington nor incompatible with the institutions and condition of society in this state,
3    shall be the rule of decision in all the courts of this State.”). Plaintiff does not engage in
4    any sort of analysis that would suggest that Article 1, Section 12 applies to the present
5    dispute, or eliminates the judicial action privilege.
6           Of the multiple authorities Plaintiff cites for her argument that litigation
7    immunities do not exist, only a handful address the issue of immunity at all, and none
8    apply to this dispute. Dkt. # 16 at 9-11. Both Jennings v. Shuman, 567 F.2d 1213 (3d
9    Cir. 1977) and Hardwick v. County of Orange, 844 F.3d 1112 (9th Cir. 2017) concerned
10   prosecutorial immunity, not the judicial action privilege, and neither held that the
11   immunity didn’t exist, only that the application should be analyzed in the facts of those
12   cases. This case does not concern prosecutorial or quasi-prosecutorial immunity. The
13   other Ninth Circuit authority cited by Plaintiff, Spencer v. Peters, 857 F.3d 789 (9th Cir.
14   2017), did not address any assertions of immunity or privilege at all. None of the other
15   authorities Plaintiff casually references provide any support for her position.
16          Next, Plaintiff argues that Twombly and Iqbal do not apply to govern the
17   sufficiency of pleadings filed in Washington state court. Dkt. # 10-12. Plaintiff is correct
18   insofar as the “[Washington] Supreme Court does not follow Twombly and Iqbal.”
19   McCurry v. Chevy Chase Bank, FSB, 169 Wash. 2d 96, 101–02, 233 P.3d 861 (2010)
20   (citing Handlin v. On-Site Manager Inc., 187 Wn. App. 841, 845, 351 P.3d 226, 228
21   (2015). However, because Defendants removed Plaintiff’s case to federal court, the
22   federal pleading standards set forth in Iqbal govern the sufficiency of her Complaint. See
23   Smith v. Bayer Corp., 564 U.S. 299, 304 n.2 (2011) (“[F]ederal procedural rules govern a
24   case that has been removed to federal court.”); Harris v. City of Seattle, Case No. 02-
25   2225-MJP, 2003 WL 1045718, at *2 (W.D. Wash. Mar. 3, 2003) (holding that in a case
26   removed to federal court, “federal law, not state law, governs with what specificity [the
27   p]laintiff must plead in order to survive a 12(b)(6) motion”).
28   ORDER – 14
1           Finally, as to the KBM Defendants’ argument that Plaintiff’s present case might
2    be foreclosed by this Court’s Bar Order: although this Court finds that Plaintiff violated
3    the terms of the Bar Order through her failure to show any basis for good cause for this
4    lawsuit, the Court recognizes that the language of the Bar Order seemingly applies only
5    to cases filed “in this District.” See Dkt. #122, Block v. Washington State Bar Ass’n,
6    Case No. 2:15-cv-02018-RSM (W.D. Wash. April 13, 2016). While, in other litigations,
7    the Bar Order was applied to a federal case filed in another district that was subsequently
8    transferred here, it was not addressed in a case filed in King County Superior Court that
9    was removed. Compare Dkt. # 62, Block v. Washington State Bar Ass’n, Case No. 3:18-
10   cv-907-RSM (W.D. Wash. July 12, 2018) with Dkt. # 30, Block v. King County, Case No.
11   3:18-cv-05579-JRC (W.D. Wash. January 14, 2019). The KBM Defendants recognize
12   that this matter is more alike to the latter case than the former and does not argue the Bar
13   Order applies here with much conviction. Dkt. # 12 at 2 (“Defendants defer to the Court
14   to determine whether the prefiling restriction against Plaintiff apply under the
15   circumstances.”).
16          Because this Court dismisses all of Plaintiff’s claims with prejudice, as noted
17   below, it need not delve too much into this question. Moreover, Plaintiff now appears to
18   be subject to a similar vexatious litigant order entered July 10, 2018 in Washington state
19   court, which incorporates this Court’s Bar Order and bars Plaintiff from future filings in
20   “any Washington State Superior Court” without showing good cause and payment of
21   outstanding fees, fines, and judgments. See Dkt. # 14 at Appendix A, Block v. King
22   County, Case No. 3:18-cv-05579-JRC (W.D. Wash. July 25, 2018). The Court will not
23   rewrite these restrictions in the present Order.
24          Accordingly, the Court GRANTS the KBM Defendants’ Motion to Dismiss.
25
26
27
28   ORDER – 15
1           B.     Snohomish County Defendants’ Motion to Dismiss (Dkt. # 19)
2           The Snohomish County Defendants have also moved to dismiss Plaintiff’s claims,
3    primarily on the basis that Commissioner Brudvik’s actions are protected by judicial
4    immunity. Dkt. # 19. The Court agrees.
5           As a preliminary matter, Plaintiff is correct that because the Snohomish County
6    Defendants’ Motion to Dismiss was filed after they filed their Answer (Dkt. # 17), their
7    Motion cannot be made under Rule 12(b)(6), but rather 12(c). The Court, in its
8    discretion, thus construes the Snohomish County Defendants’ Motion to Dismiss as one
9    made pursuant to Rule 12(c). Aldabe v. Aldabe, 616 F.2d 1089, 1093 (9th Cir. 1980) (per
10   curiam) (holding that trial court can properly treat 12(b)(6) motion for failure to state
11   claim filed after answer was filed as one for judgment on the pleadings under Rule 12(c)).
12   The standard for dismissing claims under Rule 12(c) is “substantially identical” to the
13   Rule 12(b)(6) standard set forth in Iqbal, 556 U.S. at 678; Chavez v. United States, 683
14   F.3d 1102, 1008 (9th Cir. 2012) (internal quotation marks and citation omitted); see also
15   Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1054 n.4 (9th Cir.
16   2011) (“Although Iqbal establishes the standard for deciding a Rule 12(b)(6) motion, we
17   have said that Rule 12(c) is functionally identical to Rule 12(b)(6) and that the same
18   standard of review applies to motions brought under either rule.”) (internal quotation
19   marks and citation omitted). This is because, “under both rules, a court must determine
20   whether the facts alleged in the complaint, taken as true, entitle the plaintiff to a legal
21   remedy.” Chavez, 683 F.3d at 1008 (internal quotation marks and citation omitted).
22          Here, it is clear from the face of the Complaint that all of Plaintiff’s claims against
23   the Snohomish County Defendants are either barred by judicial immunity or fail on their
24   face. First, the Snohomish County Defendants are correct in observing that Plaintiff’s
25   Complaint does not state any direct claim, or allege any fault, against Defendant
26   Snohomish County. Dkt. # 19 at 5. Any liability for Snohomish County would, under
27
28   ORDER – 16
1    Plaintiff’s Complaint, be derived wholly from the alleged liability of Commissioner
2    Brudvik, which, as stated below, cannot lie due to judicial immunity.
3           As to the claims against Commissioner Brudvik, the Snohomish County
4    Defendants argue that the actions serving as the basis for the Complaint are protected by
5    judicial immunity. Generally, judges are generally afforded absolute immunity when
6    functioning in their official capacities. Stump v. Sparkman, 435 U.S. 349, 364 (1978)
7    (state circuit judge is immune from suit for all actions within his jurisdiction). “Judicial
8    immunity is a common law doctrine developed to protect judicial independence.” Moore
9    v. Urquhart, 899 F.3d 1094 (9th Cir. 2018) (citing Pierson v. Ray, 386 U.S. 547, 554
10   (1967)). The doctrine provides judges absolute immunity from liability for damages for
11   acts committed within their judicial capacity, even if they are accused of acting
12   maliciously or corruptly. See, e.g., Stump, 435 U.S. at 355-56. Quasi-judicial immunity
13   also applies even when covered individuals are accused of acting maliciously and
14   corruptly. Grundstein v. Wash. State Bar Ass’n, 2012 WL 3901615 (W.D. Wash. Sept. 7,
15   2012) (quoting Pierson v. Ray, 386 U.S. 547, 554 (1967)), aff’d, 576 Fed. Appx. 708 (9th
16   Cir. May 29, 2014).
17          This immunity protects judges from suits for damage for judicial acts. See Duvall
18   v. County of Kitsap, 260 F.3d 1124, 1133 (9th Cir. 2001) (explaining that judges are
19   immune from suit for money damages for judicial acts and setting forth factors “relevant
20   to the determination of whether a particular act is judicial in nature”). An act is “judicial”
21   when it is a function normally performed by a judge and the parties dealt with the judge
22   in his judicial capacity. Id. at 362. This protection also extends to Court Commissioners
23   when they undertake acts in their judicial capacity. See, e.g., Franceschi v. Schwartz, 57
24   F.3d 828, 830 (9th Cir. 1995) (judicial immunity applies to municipal court
25   commissioner); see also Rygg v. Hulbert, C14-237-MJP, 2014 WL 5023627, at *6 (W.D.
26   Wash. Oct. 8, 2014) (applying judicial immunity to bar claims against commissioner for
27   acts taken in judicial capacity). Thus, any claim for damages against Commissioner
28   ORDER – 17
1    Brudvik would fail because Commissioner Brudvik is entitled to absolute judicial
2    immunity. See Romano v. Bible, 169 F.3d 1182, 1186 (9th Cir. 1999).
3           As to Plaintiff’s requests for declaratory of injunctive relief, common law judicial
4    immunity does not generally protect a state court judge against declaratory or injunctive
5    relief. See Moore, 899 F.3d at 1104. Section 1983, however, grants judges immunity
6    from injunctive relief for actions taken in their judicial capacity “unless a declaratory
7    decree was violated or declaratory relief was unavailable.” 42 U.S.C. § 1983; see also
8    Moore, 899 F.3d at 1104 (noting that Section 1983 “provides judicial officers immunity
9    from injunctive relief even when the common law would not”). “[J]udicial immunity is
10   an immunity from suit, not just from ultimate assessment of damages.” Mireles v. Waco,
11   502 U.S. 9, 11 (1991).
12          The Ninth Circuit has identified four factors that weigh in favor of finding that a
13   judge took a particular action in a judicial capacity: (1) “the precise act is a normal
14   judicial function”; (2) “the events occurred in the judge’s chambers”; (3) “the controversy
15   centered around a case then pending before the judge”; and (4) “the events at issue arose
16   directly and immediately out of a confrontation with the judge in his or her official
17   capacity.” Duvall, 260 F.3d at 1133. Assessing these factors, the Court finds
18   Commissioner Brudvik’s alleged actions were unquestionably judicial in nature.
19   Commissioner Brudvik’s actions in granting Plaintiff’s motion for a continuance while
20   requiring additional proof of the medical reasons given for the continuance, as well as
21   Plaintiff’s claimed disability, were normal judicial functions occurring in chambers
22   during an active case. They were, in fact, judicial actions specifically authorized under
23   GR 33(b)(5). Moreover, “[d]eclaratory relief against a judge for actions taken within his
24   or her judicial capacity is ordinarily available by appealing the judge’s order.” La Scalia
25   v. Driscoll, No. 10-CV-5007 (SLT) (CLP), 2012 WL 1041456, at *7 (E.D.N.Y. Mar. 26,
26   2012) (quotation marks and citation omitted). Here, Plaintiff concedes that had relief
27   available by appealing Commissioner Brudvik’s order in the underlying lawsuit, but she
28   ORDER – 18
1    has not taken advantage of this. Dkt. # 19 at 10. Accordingly, Plaintiff’s claims do not
2    fall within the narrow circumstances in which a court may award injunctive relief against
3    a judicial officer under Section 1983. Plaintiff’s request for injunctive relief is barred. 5
4           As to Plaintiff’s request for declaratory relief, the Court recognizes that Section
5    1983 does not bar declaratory relief in suits against state court judges for actions taken in
6    their judicial capacities. See, e.g., Buckwalter v. Nev. Bd. of Med. Exam’rs, 678 F.3d
7    737, 747 (9th Cir. 2012); Collin v. Zeff, No. CV12-8156 PSG, 2013 WL 3273413, at *5
8    C.D. Cal. Jun. 24, 2013) (“Absolute judicial immunity generally is not a bar to
9    declaratory relief against a start court judge.”). Here, Plaintiff’s declaratory judgment
10   claim in her Complaint asserts that Commissioner Brudvik’s order “created a cause of
11   action for Injunction and/or Declaratory relief as to violations of Plaintiff’s right to
12   privacy in health care records.” Dkt. # 1-1 at 16. 6 Plaintiff claims the requirement for
13   Plaintiff to turn over the medical information serving as the basis for her continuance
14   request violated her right to privacy under the Washington Constitution Article 1 Section
15   7, 7 as well as the Fourth and Fourteenth Amendments to the U.S. Constitution. Id. at 16-
16   18.
17          Plaintiff’s request for declaratory relief fails for a host of other reasons. First,
18   Plaintiff’s request focuses primarily on retrospective relief for events Commissioner
19   Brudvik did in the past. This sort of backward-looking declaratory relief is barred by the
20
     5
21     As to Plaintiff’s request to issue “writs of certiorari and prohibition” (Dkt. # 11 at 14), federal
     district courts cannot issue writs to review or prohibit state court actions. See, e.g., Johnson v.
22   State of Washington, No. C05-1283MJP, 2005 WL 3242143, at *1 (W.D. Wash. Nov. 30, 2005)
     (“[A] writ of prohibition may not be brought in a federal district court to prohibit actions by a
23   state court.”); Londono-Rivera v. Virginia, 155 F.Supp.2d 551, 559 n.4 (E.D. Va. 2001) (“[A]
     federal district court cannot issue a writ to a state court.”).
24   6
      The Complaint seeks relief under RCW 7.24, the Washington Uniform Declaratory Judgment
25   Act, which is the state law equivalent to 28 U.S.C. § 2201. The distinction between the federal
     and state statutes is immaterial to resolving the Snohomish County Defendants’ Motion to
26   Dismiss.
     7
27    Article I, Section 7 of the Washington Constitution provides that “[n]o person shall be
     disturbed in his private affairs, or his home invaded, without authority of law.”
28   ORDER – 19
1    Eleventh Amendment. See Green v. Mansour, 474 U.S. 64, 67-69 (1985) (distinguishing
2    claims for prospective and retrospective relief and explaining that claims for retrospective
3    relief are barred by the Eleventh Amendment). Moreover, to the extent Plaintiff’s request
4    for relief is prospective, it depends on the viability of its underlying claims, which fail as
5    a matter of law. For instance, Plaintiff gives no supporting explanation or authorities for
6    how her U.S. Constitutional rights are implicated through Commissioner Brudvik’s
7    actions, and the Washington Supreme Court has declined to recognize a private right of
8    action under that provision of the Washington Constitution. Reid v. Pierce Cty., 136
9    Wash.2d 195, 213, 961 P.2d 333, 342 (1998); see also Keyes v. Blessing, No. 25982-0-
10   III, 145 Wash. App. 1024, 2008 WL 2546439, at *1 n.1 (Wash. Ct. App. June 26, 2008)
11   (“[T]here is no private right of action under [Article I, Section 7] of the state
12   constitution.”). Next, any privacy right Plaintiff had in verification of medical issue
13   evaporated when she put her medical condition at issue in requesting a continuance on
14   that basis. See, e.g., Equal Employment Opportunity Comm’n v. Cheesecake Factory,
15   Inc., C16-1942-JLR, 2017 WL 4168264, at *1 (W.D. Wash. Sept. 19, 2017) ( “Mr.
16   Ivanov waived his medical privacy rights . . . as to records related to his hearing
17   impairment and any undisclosed disability . . . because he placed his disability or
18   disabilities at issue due to the substance of his claims under the ADA.”). Finally,
19   Plaintiff submitted her request for a continuance under Washington GR 33. Dkt. # 1-1 at
20   ¶ 3.2. GR 33 specifically allows for the reviewing court to request additional medical
21   information about the claimed disability. See GR 33(b)(5) (“The court may require the
22   person requesting accommodation to provide additional information about the qualifying
23   disability to help assess the appropriate accommodation.”). This is precisely what
24   happened here. Commissioner Brudvik did not order Plaintiff to disclose all her medical
25   records, only those relating to her claimed disability accommodation under GR 33.
26   Plaintiff cites no authority that allows her to request accommodation for her alleged
27
28   ORDER – 20
1    disability in one breath while claiming that furnishing proof of this disability is an
2    invasion of privacy in another.
3           Ultimately, Plaintiff does not furnish any basis upon which to support a
4    declaratory judgment claim, or any other claim, against the Snohomish County
5    Defendants. Plaintiff’s Response to the Snohomish County Defendants’ Motion to
6    Dismiss is largely and often word-for-word identical to her Response to the KBM
7    Defendants’ Motion to Dismiss. The first few pages of Plaintiff’s Response include a
8    series of noted motions, which are DENIED for the reasons discussed in more detail
9    below. Dkt. # 22 at 2-5. The rest of the Response hits the familiar beats: relitigating the
10   Bar Order, arguing that Article 1 Section 12 of the Washington Constitution bars all
11   immunities, and arguing that Twombly and Iqbal don’t apply. Dkt. # 22 at 5-13. Those
12   arguments will be rejected for the same reasons they failed in Plaintiff’s previous
13   Response. The only unique arguments the Court can discern is Plaintiff’s contention that
14   Washington has waived immunity with respect to the ADA with the passage of GR 33,
15   and that Commissioner Brudvik’s order was “administrative” and thus not deserving of
16   immunity. Id. at 11-12. The Court finds no support for Plaintiff’s arguments in the
17   authorities she cites. As the Snohomish County Defendants note, the relevant authorities
18   state the contrary: that judicial immunity applies to ADA claims, and Commissioner
19   Brudvik’s order on a motion for sanctions was a judicial act, not an administrative one.
20          Accordingly, the Court GRANTS the Snohomish County Defendants’ Motion to
21   Dismiss.
22          C.     Leave to Amend
23          The Court next considers whether to grant Plaintiff leave to amend her Complaint.
24   The Court may grant leave to amend freely when justice so desires. Fed. R. Civ. P.
25   15(a)(2). “In exercising this discretion, a court must be guided by the underlying purpose
26   of Rule 15 to facilitate a decision on the merits, rather than on the pleadings or
27   technicalities.” Roth v. Garcia Marquez, 942 F.2d 617, 628 (9th Cir. 1991); United
28   ORDER – 21
1    States v. Webb, 655 F.2d 977, 979 (9th Cir. 1981). Ordinarily, leave to amend a
2    complaint should be freely given following an order of dismissal, “unless it is absolutely
3    clear that the deficiencies of the complaint could not be cured by amendment.” Noll v.
4    Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987); see also DeSoto v. Yellow Freight Sys.,
5    Inc., 957 F.2d 655, 658 (9th Cir. 1992) (“A district court does not err in denying leave to
6    amend where the amendment would be futile.”) (citing Reddy v. Litton Indus., Inc., 912
7    F.2d 291, 296 (9th Cir. 1990)).
8           The Court concludes that granting further leave to amend would be futile. Even if
9    Plaintiff could state a claim under federal or state law, which her Complaint currently
10   does not, Plaintiff’s claims against the KBM and Snohomish County Defendants would
11   still be barred by the judicial action privilege and judicial immunity, respectively.
12          Given the severe deficiencies in the present lawsuit, the Court will not grant
13   Plaintiff an opportunity to file an amended pleading, which would be futile. Plaintiff’s
14   claims will thus be DISMISSED WITH PREJUDICE.
15          D.     Outstanding Motions and Issues
16          The Court next considers Plaintiff’s various outstanding motions currently
17   pending before this Court, as well as the issue of what to do with the lone remaining
18   Defendant, Pat McMahon.
19          First, as to Plaintiff’s Motion to Strike portions of each Motion to Dismiss to the
20   extent they rely on character evidence in alleged violation of Fed. R. Evid. 404, this
21   request is DENIED. Dkt. ## 16, 22. The “evidence” cited by Defendants in their
22   motions, which relate to Plaintiff’s documented conduct in previous litigations, all pertain
23   to Plaintiff’s vexatious litigation behavior before this Court. These instances are
24   necessary to analyze, for instance, Plaintiff’s compliance with various court orders,
25   including the Bar Order, and the historical context of this sprawling litigation saga. The
26   Court finds that this “evidence” does not fall under the ambit of Rule 404’s prohibition
27   on character evidence.
28   ORDER – 22
1           Second, as for Plaintiff’s Motion to Disqualify, which is only noted in Dkt. # 22
2    but also appears in Dkt. # 16, the sole basis for this request appears to be a single e-mail
3    from this Court in Ms. Block’s first lawsuit before this Court. Dkt. # 22-2. In this e-
4    mail, the Court requested from the defendant in that case a courtesy copy of a motion
5    they filed, and included Plaintiff on the e-mail. Id. Plaintiff contends, without supporting
6    authority or explanation, that this communication constituted this Court giving legal
7    advent to Plaintiff’s opponent. The Court disagrees. Requesting a party’s compliance
8    with a local rule does not rise to a Court’s furnishing of legal advice. The Court DENIES
9    Plaintiff’s Motion to Disqualify and declines to voluntarily recuse itself from this case. 8
10          Plaintiff’s next outstanding motion requests that this Court disregard the
11   Snohomish County Defendants’ Motion to Dismiss due to a lack of a good faith attempt
12   to meet and confer with Plaintiff before filing. Dkt. # 22 at 2. The Court disagrees.
13   Based on the available evidence, the Snohomish County Defendants made multiple
14   attempts to reach Plaintiff to set up a time to meet and confer, but Plaintiff responded first
15   incomprehensibly, then not at all. Dkt. # 20 at ¶¶ 2-4, Ex. A. The Snohomish County
16   Defendants reasonably concluded that further efforts would be futile. The Court does not
17   see any violations of its Standing Order in what appears to be a good faith attempt to
18   contact Plaintiff to meet and confer.
19          Plaintiff also moves to strike the KBM Defendants’ submission of supplemental
20   authorities. Dkt. # 27. As the KBM Defendants note, they make no argument in this
21   submission, which merely attaches a copy of Judge Settle’s order that dismissed
22   Plaintiff’s similar claims against KBM. Judge Settle’s order was entered well after the
23   KBM Defendants’ filed their Motion. This is not improper under Local Civil Rule 7(n),
24   and Plaintiff’s request is DENIED. 9 Likewise, Plaintiff’s request to strike material in the
25   8
      Judge Martinez affirmed this decision on February 19, 2019 per Local Civil Rule 3(f).
26   Dkt. # 31.
     9
27    To the extent not specifically addressed in this Order, all of Plaintiff’s outstanding requests are
     otherwise DENIED AS MOOT.
28   ORDER – 23
1    Snohomish County Defendants’ Reply in Plaintiff’s Surreply is DENIED as the Court
2    does not find any improper argument in that Reply. Dkt. # 25.
3           Finally, as the Snohomish County Defendants note, despite naming “Pat
4    McMahon” as a Defendant, the Complaint does allege any facts concerning or otherwise
5    mention “Pat McMahon” at all, and there is no indication a “Pat McMahon” was ever
6    served with this lawsuit. Id. at n. 1. Accordingly, Plaintiff is ORDERED TO SHOW
7    CAUSE within fourteen (14) days of this Order why Plaintiff’s claims, to the extent
8    any exist, should not also be dismissed as to Pat McMahon. If Plaintiff fails to make
9    such a filing, or if Plaintiff’s filing does not set out an adequate basis for keeping
10   Defendant Pat McMahon in this lawsuit, the Court will dismiss Pat McMahon as a
11   Defendant, and terminate this case.
12                                       IV. CONCLUSION

13          For the reasons stated below, the Court GRANTS Plaintiff’s Motion for Extension
14   of Time (Dkt. # 21), GRANTS Defendants’ Motions to Dismiss (Dkt. ## 12, 19), and
15   DISMISSES Plaintiff’s claims against these Defendants WITH PREJUDICE. The
16   Court DENIES all of Plaintiff’s other outstanding motions. Dkt. ## 22, 25, 27.
17   Moreover, the Court also ORDERS the Plaintiff to SHOW CAUSE, within fourteen
18   (14) days of this Order, why this case should not also be dismissed as to Defendant Pat
19   McMahon.
20
21
            Dated this 27th day of February, 2019.
22
23                                                      A
24                                                      The Honorable Richard A. Jones
                                                        United States District Judge
25
26
27
28   ORDER – 24
